DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 06/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent application 16769529 have been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments 
Applicant’s arguments and amendments filed on 06/17/2022, with respect to claims 1-20 have been fully considered and persuasive. Due to submission of acceptable Terminal Disclaimer, which is approved, the rejections addressed in the previous office action has been withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-4, 6-13 and 15-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a probe tip eject device of an automated diagnostic analysis apparatus, the probe tip eject device comprising, in combination with the other recited elements, a ramp disposed within the body that slopes downward from the first side toward the second side, wherein the arcuate slot extends downward through the body and the ramp, the ramp sized to engage a top of a flange of the probe tip, the flange disposed below and extending outward from the top portion of the probe tip.
With regard to Claim 10, the prior arts of the record do not teach or fairly suggest an automated diagnostic analysis apparatus comprises, in combination with the other recited elements, a ramp disposed within the body that slopes downward from the first side toward the second side, wherein the arcuate slot extends downward through the body and the ramp, the ramp sized to engage a top of a flange of the probe tip, the flange disposed below and extending outward from the top portion of the probe tip; wherein: the robot is configured to rotate the probe to the probe tip eject device and along the arcuate slot from the first side toward the second side, and rotation of the probe along the arcuate slot from the first side toward the second side causes the probe tip to separate from the probe.

With regard to Claim 15, the prior arts of the record do not teach or fairly suggest a method of removing a probe tip from a probe in an automated diagnostic analysis apparatus, the method comprising, in combination with the other recited steps, engaging a top of a flange of the probe tip with a ramp of the probe tip eject device while rotating the probe along the arcuate slot; and rotating the probe along the arcuate slot until the probe tip is separated from the probe.

Claims 2-9, 11-14 and 16-20 are allowed by virtue of their dependence from Claims 1, 10 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861